Citation Nr: 1508735	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for type II diabetes mellitus, to include as secondary to chemical dioxin exposure, and, if so, whether service connection may be granted.

2.  Entitlement to service connection for a heart disorder (to include paroxysmal atrial fibrillation), to include as being secondary to chemical dioxin exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served in the United States Air Force from May 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The record reflects that the appellant initially requested that he be given the opportunity to provide testimony before the Board prior to the issuance of a decision on the merits of his claim.  However, in July 2014, the appellant withdrew that request and, as such, the Board may proceed with the processing of his request for benefits.  


FINDINGS OF FACTS

1.  Service connection for type II diabetes mellitus, to include as secondary to chemical dioxin exposure, was denied by the RO in a rating action issued in November 2004, and the denial was again confirmed in a May 2009 rating decision.  The appellant did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the May 2009 RO action relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for type II diabetes mellitus.  

3.  The appellant served at the Royal Thai Air Force Bases in Takhli, the Kingdom of Thailand, from September 1968 to September 1969, during his period of active service.

4.  The appellant does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service.

5.  The weight of the evidence is against a finding that the appellant was exposed to chemical herbicides containing dioxin during active service.

6.  Type II diabetes mellitus and a heart disorder were not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the appellant's diabetes mellitus or a heart disorder is related to his active service.

7.  The medical evidence of record does not relate the appellant's current diabetes or heart disorder with his military service.  


CONCLUSIONS OF LAW

1.  May 2009 rating action by the RO that denied entitlement to service connection for type II diabetes mellitus, to include as being secondary to chemical dioxins, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Additional evidence received since the May 2009 rating decision that denied service connection for type II diabetes mellitus is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014). 

3.  Service connection for type II diabetes mellitus, to include as secondary to exposure to chemical dioxins, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. Sections 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  Service connection for a heart disability, to include as being secondary to exposure to chemical dioxins, is not warranted.  38 U.S.C.A. Sections 1110, 1154, 5107 (West 2014); 38 C.F.R. Sections 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The appellant asserts that he has type II diabetes mellitus and a heart disorder, to include paroxysmal atrial fibrillation, that are manifested as a result of his period of active service.  Regarding diabetes mellitus, the record reflects that the appellant initially submitted a claim for this disorder in October 2003.  The RO reviewed the appellant's claim and concluded, in a rating action issued in November 2004, that service connection was not warranted.  The denial was based on a lack of evidence of treatment for, or manifestations of, diabetes mellitus in service or during the applicable presumptive period.  There was also no evidence to show in-country service in the Republic of Vietnam or other evidence of exposure to herbicides.  The decision was subsequently confirmed by the RO in May 2009.

Because he did not appeal the May 2009 rating decision denying the petition to reopen his diabetes claim, and as no new and material evidence was received during the appeal period after that action, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2004).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The appellant has asserted that when he served at the Takhli Royal Thai Air Force Base in 1968 and 1969, he was exposed to chemical dioxins or other environmental contaminants.  He has claimed that the US Air Force used chemical dioxins to curb the foliage around the base and that he was constantly exposed to the residuals thereof.  He also contends that he was tasked with delivering and picking up light equipment from the perimeter of the base.  To support his assertions, he has provided excerpts from internet articles including excerpts from Department of Defense studies.  He has also submitted photographs of the Air Force Base along with descriptions of what he remembers seeing while stationed at the base.  

In the light of the foregoing, the Board finds that the evidence received since the May 2009 RO action documents that the appellant was located in an area that may have been subject to chemical spraying for folliant control.  This evidence pertains to an element of the claim that was previously found to be lacking.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.  

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the appellant's claim of service connection for diabetes.  Therefore, the claim is reopened.  Having reopened the appellant's claim of service connection, the Board must now consider whether entitlement to service connection is warranted on the merits. 

II.  Service Connection

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain. VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

Initially, the Board's notes that the appellant was provided with a duty to assist letter and then the RO provided additional information after the appeal was initiated.  The appellant has been informed of the VA's duty to notify and assist the appellant.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available and identified post-service medical records.  

Although the appellant was not provided with a VA examination addressing his claim of service connection for diabetes or a heart disorder, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the appellant's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service private medical records presently associated with the claims file provide sufficient evidence to decide the issues and so VA examinations are therefore not necessary to adjudicate the claim.

Specifically, the Board finds that the appellant has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his diabetes or heart disorder to his period of active service.  The second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing the claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the diabetes and heart claims, such that remanding the case for examinations to address this matter would be an unnecessary expenditure of VA resources.

During the course of the appeal, the RO offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  The appellant did provide testimony before the undersigned and during that hearing, the appellant testified as to the symptoms produced by his skin disorder.  More importantly, he proffered an opinion concerning the etiology of the claimed disorder.  Also, the Board notes that the appellant, through his accredited representative, has submitted documents in conjunction with his claim for benefits. 

In summary, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

B.  Laws and Regulations - Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b)(2014).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The appellant has asserted that he was exposed to dioxin-based chemical herbicides while he was stationed in Thailand.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including diabetes mellitus and some cardiac disorders, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2014).  

Initially, the Board acknowledges that the appellant is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2014).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2014).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). ??

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.??

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

C.  Facts and Discussion

The Board acknowledges that the appellant is currently diagnosed with type II diabetes mellitus and a heart disorder that has been characterized as paroxysmal atrial fibrillation.  However, there is no evidence of record suggesting that the appellant was beginning to experience symptoms of diabetes or a heart disorder or while on active duty or in the first post-service year.  

Notwithstanding the above, the appellant now suffers from type II diabetes mellitus and a heart disorder.  The Board recognizes that the appellant served in the US Air Force and was stationed in Thailand.  There is no dispute that he never served in or set foot within the Republic of Vietnam.  Additionally, the Board believes that the appellant is sincere in his belief that he witnessed the spraying of chemical herbicides to control vegetation growing around the perimeter of the Royal Thai airbase in Takhli at which he was stationed.  However, the Board does not concede the appellant's premise - that he was exposed to chemical dioxins while serving in Thailand and that this purported exposure resulted in the development of diabetes and a heart disorder. 

In response to the appellant's factual assertion of exposure to dioxin-based herbicides during service in Thailand, he was furnished with a Memorandum for the Record in May 2009, which presented specific factual conclusions, based on historical research, regarding the use of chemical herbicides at military facilities in Thailand hosting American military assets during the Vietnam War Era.  See VA adjudication manual M21-MR, Part IV, Subpart ii, 2.C.10.q.  While the Board finds the appellant credible with respect to his account of witnessing the application of chemicals to control vegetation surrounding the perimeter of Takhli RTAFB during active duty, this credible account nevertheless fails to factually establish that dioxin-based tactical chemical herbicides were used at Takhli RTAFB during the period that he was stationed at the airbase.  The VA Memorandum for the Record presents the official factual findings of VA, based on its historical research, regarding Agent Orange use in Thailand during the Vietnam War Era.  The appellant's research, which he proffered to the VA in support of his claim, includes the declassified Project CHECO Southeast Asia Report: Base Defense in Thailand.  As relevant, this VA memorandum presented the following specific factual determinations:

[Official records of the Department of Defense indicate] only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.

Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only.

Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities.  The military has kept records of specific commercial herbicides used at its facilities since 1957.

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966.  These insecticide spraying operations are not sufficient to establish exposure to dioxin-based tactical herbicides for any veteran based solely on service in Thailand.

There is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and 'it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.' The high-altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 propeller-driven cargo planes modified to spray tactical herbicides over Vietnam and there are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.

In view of the above discussion of the facts, the Board will not concede that the appellant was exposed during service to dioxin-based chemical herbicides that are presumptively linked to type II diabetes mellitus or a cardiac disorder.  The appellant did not serve in or visit the Republic of Vietnam during active duty, and as such, his exposure to dioxin-based chemical herbicides cannot be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2014).  Although he has presented credible accounts of witnessing herbicides being sprayed to control perimeter vegetation at Takhli RTAFB, the historical evidence establishes that dioxin-based tactical chemical herbicides such as those presumptively linked to diabetes or a heart disorder were not used at the airbase in Takhli, Thailand, during the time that the appellant was posted there.  The chemicals he witnessed being applied to control airbase perimeter vegetation were commercial herbicides, for which no clinical link to diabetes or a heart disorder has been recognized by VA for purposes of establishing entitlement to VA compensation.  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.

Turning to theories of service connection other than the presumption provided under 3.309(e), the appellant's service treatment records relating to his period of active duty show that his cardiac system was clinically normal throughout his entire period of active duty, with no diabetic abnormalities detected.  No diagnosis of a diabetes disorder or a cardiac disability was presented in the service treatment records.  The appellant does not argue the contrary.

Post-service medical records do not indicate that either claimed disorder was clinically manifest to a compensable degree within one year following the appellant's separation from active duty, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  The Board notes that the post-service medical records do not show diagnoses of either disorder until many years after the appellant left service.  The clinical records are devoid of any objective medical opinion associating the appellant's diabetes or cardiac disorder with his period of active duty, to include exposure to commercial herbicides.  In view of the foregoing, the Board concludes that the evidence is against the appellant's claims of entitlement to service connection for diabetes mellitus or a cardiac disorder on a direct basis.

To the extent that the appellant attempts to relate his claimed disabilities to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology and the actual time of onset of his diabetes and heart disorder fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking these disorders to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In view of the foregoing discussion, the Board must deny the claim of service connection for type II diabetes mellitus and a cardiac disorder (to include as due to exposure to dioxin-based tactical chemical herbicides during service in Southeast Asia) as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


						(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for type II diabetes mellitus is granted. 

Entitlement to service connection for type II diabetes mellitus, to include as secondary to chemical dioxin exposure while stationed in the Kingdom of Thailand, is denied.  

Entitlement to service connection for a cardiac disorder, to include as secondary to chemical dioxin exposure, is denied.   


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


